DISTRICT COURT OF APPEAL OF FLORIDA
                      SECOND DISTRICT




                   JAMES HILTON PARKER, III,

                             Appellant,

                                 v.

                       STATE OF FLORIDA,

                             Appellee.


                           No. 2D20-785



                        September 15, 2021

Appeal from the Circuit Court for Highlands County; Peter F.
Estrada, Judge.

William R. Ponall of Ponall Law, Maitland; and Lisabeth J. Fryer of
Lisabeth J. Fryer, P.A., Sanford, for Appellant.


PER CURIAM.


     Affirmed.


MORRIS, C.J., and KELLY and SMITH, JJ., Concur.
Opinion subject to revision prior to official publication.




                                   2